245 F.2d 871
Henry LONG, Appellant,v.UNITED STATES of America, Appellee.
No. 13141.
United States Court of Appeals Sixth Circuit.
June 4, 1957.

No attorney for appellant.
Sumner Canary and Eben H. Cockley, Cleveland, Ohio, for appellee.
Before McALLISTER and STEWART, Circuit Judges, and STARR, District judge.
PER CURIAM.


1
The above cause coming on to be heard on the briefs of the parties, and it appearing that the matters set forth in appellant's motion to vacate sentence were previously decided by the district court and affirmed by this court in Long v. United States, 6 Cir., 235 F.2d 183; and it appearing that under the provisions of Title 28 U.S.C.A., § 2255, the sentencing court shall not be required to entertain a second or successive motion for similar relief on behalf of the same prisoner; and there appearing no abuse of discretion on the part of the district court in its determination denying appellant's motion, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the order of the district court be and is hereby affirmed.